Exhibit 10.1
 
 


SETTLEMENT AGREEMENT


This Settlement Agreement (the "Agreement") dated January 19, 2016, but
effective December 31, 2015 (the "Effective Date") is by and among Tucker Family
Investments, LLLP, a Colorado limited liability limited partnership ("Tucker");
DNR Oil & Gas, Inc., a Colorado corporation ("DNR"); Tindall Operating Company,
a Colorado corporation ("Tindall"), and Tucker Energy, LLC, a Colorado limited
liability company ("Energy") whose collective address is 12741 East Caley Court,
Unit 142, Englewood, Colorado 80111, and Arête Industries, Inc., 7260 Osceola
Street, Westminster, Colorado 80030, (the "Company"). Energy and DNR may be
referred to collectively as "Sellers." Sellers, the Company, Tindall, and Tucker
may be referred to individually as a "Party" or collectively as the "Parties."


RECITALS


A.            The Parties entered into an Amended and Restated Purchase and Sale
Agreement on July 29, 2011 (but effective April 1, 2011), as further amended on
August 12, 2011 and September 16, 2011 (the "Purchase and Sale Agreement").


B.            The Company completed the oil and gas property purchase under the
Purchase and Sale Agreement on September 30, 2011.


C.            The Parties have discussed Exhibit C (attached hereto as Exhibit
I) to the Purchase and Sale Agreement, and there is uncertainty whether payments
are due by the Company under said Exhibit C.


D.            The Parties have discussed Exhibit C-2 (attached hereto as Exhibit
II) to the Purchase and Sale Agreement and its adverse effect on the perception
of the Company by investors and others in the investment community.


E.            The Company has issued an unsecured Promissory Note dated January
1, 2014 (attached hereto as Exhibit III) in the principal amount of $792,151.00
to DNR that has accrued interest thereon of $20,078 through the Effective Date.


F.            In exchange for a combination of issuance by the Company of its 7%
Series A2 Convertible Preferred Stock and payment by the Company of $303,329 in
cash as set forth below, the Parties desire to (i) terminate Exhibits C and C-2
to the Purchase and Sale Agreement for all purposes; (ii) extinguish all
liabilities of the Company under Exhibit C including an alleged amount of
$250,000; and (iii) have the above Promissory Note and accrued interest thereon
paid in full.
 
 
1

--------------------------------------------------------------------------------


 
G.            The Parties further desire to release each other against any and
all claims which have been raised or could have been raised among them as set
forth below.


H.            The Parties recognize that Charles Davis is both a principal in
DNR and a shareholder, officer and director of the Company.


I.            To accomplish the foregoing, the Parties wish to enter into this
Agreement.


AGREEMENT


In consideration of the mutual promises contained herein, $10.00 paid by the
Company to each of the Sellers, Tucker and Tindall and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:


1.            Extinguishment of Exhibits C and C-2.  Exhibits C and C-2 to the
Purchase and Sale Agreement are hereby extinguished, terminated and voided in
their entirety and shall be of no further force or effect (including any amounts
owed thereunder such as the alleged amount of $250,000 under Exhibit C) in
exchange for 25 fully paid nonassessable restricted shares of 7% Series A2
Convertible Preferred Stock of the Company, said stock to be issued in such
amounts as directed by the Sellers and pursuant to the Company's Confidential
Offering Memorandum dated December 11, 2015, and supplemented on January 8, 2016
(the "Memorandum"). The purchaser of said stock hereunder delivers to the
Company herewith a fully executed subscription agreement in accordance with the
Memorandum.


2.            Payment of Promissory Note. Upon presentation of that certain
Promissory Note dated January 1, 2014, attached hereto as Exhibit A, in the
principal amount of $793,151 by DNR to the Company, marked "Paid in Full", the
Company shall simultaneously issue 65 fully paid, nonassessable restricted
shares of its 7% Series A2 Convertible Preferred Stock, and it shall pay to DNR
the sum of $303,229. DNR shall deliver a subscription agreement pursuant to the
Memorandum at said time, as well.


3.            Release by Sellers, Tindall and Tucker.  Sellers, Tucker, and
Tindall release any and all past, present or future claims, demands,
obligations, actions, cause of action, rights, damages, costs, loss of time,
loss of service, lost profits, attorneys' fees, costs of litigation, and
expenses and compensation of any nature whatsoever, including, without
limitation, any and all known or unknown claims for lost profits or other
business injury, which have been raised or could have been raised against the
Company by Sellers, Tindall, and Tucker through the date hereof, except DNR does
not release claims arising under nonpayment of the $303,229 amount or
nonissuance of stock in Paragraph 2 hereof.
 
 
2

--------------------------------------------------------------------------------


 
4.            The Company's Release of Sellers, Tindall and Tucker.  The Company
releases Sellers, Tindall, and Tucker against any and all past, present or
future claims, demands, obligations, actions, causes of action, rights, damages,
costs, loss of time, loss of service, lost profits, attorneys' fees, costs of
litigation, and expenses and compensation of any nature whatsoever, including,
without limitation, any and all known or unknown claims for lost profits or
other business  injury, which have been raised or could have been raised against
the Sellers, Tindall and Tucker through the date of this Agreement, except for
claims against DNR arising out of non-delivery of the Promissory Note as set
forth in Paragraph 2 hereof.


5.            Expenses.  All fees, costs and expenses incurred by the Company or
Sellers in negotiating this Agreement shall be paid by the Party incurring the
same.


6.            Notices.  All notices and communications required or permitted
under this Agreement shall be sent in writing to each of the Sellers and to the
Company and addressed as set forth below. Any communication or delivery
hereunder shall be deemed to have been made and the receiving Party charged with
notice when received whether by (i) telecopy or facsimile transmission, (ii)
mail or (iii) overnight courier. All notices shall be addressed as follows:


To Sellers, Tindall and Tucker:


Tucker and Energy
R. Lee Tucker, Limited Partner
Tucker Family Investments, LLLP
12741 E. Caley, Unit 142
Englewood, CO 80111
Attn: R. Lee Tucker
Fax: 303-850-0175


DNR Oil & Gas Inc.
12741 E. Caley, Unit 142
Englewood, CO 80111
Attn: Charles B. Davis, President
Fax: 303-825-2968


Tindall Operating Company
12741 E. Caley, Unit 142
Englewood, CO 80111
Attn: R. Lee Tucker, President
Fax: 303-850-0175
 

 
3

--------------------------------------------------------------------------------



To Company:


Arête Industries, Inc.
7260 Osceola Street
Westminster, CO 80030
Attn.: Nicholas L. Scheidt
Fax: 303-429-9664


Any Party may, by written notice so delivered to the other Parties, change the
address or individual to which delivery shall thereafter be made under this
subsection.


7.            Amendments. This Agreement may not be amended nor any rights
hereunder waived except by an instrument in writing signed by the Party to be
charged with such amendment or waiver and delivered by such Party to the Party
claiming the benefit of such amendment.


8.            Counterparts / Signatures.  The Parties may execute this Agreement
in any number of counterparts, each of which shall be deemed an original
instrument, but all of which together shall constitute but one and the same
instrument. The Parties agree that facsimile and electronic signatures are
binding.


9.            Governing Law.  This Agreement shall be construed in accordance
with, and governed by, the laws of the State of Colorado.


10.         Entire Agreement.  This Agreement, the Promissory Note attached
hereto as Exhibit A and the Purchase and Sale Agreement constitute the entire
understanding among the Parties, their respective members, affiliates,
shareholders, officers, directors and employees with respect to the subject
matter hereof, superseding all written or oral negotiations and discussions, and
prior agreements and understandings relating to such subject matter. Each
Exhibit attached to this Agreement is incorporated into this Agreement. Each
signatory hereto represents that he is duly authorized to execute this Agreement
by the entity under which is name appears.

11.         Binding Effect.  This Agreement shall be binding upon, and shall
inure to the benefit of, the Parties hereto, and their respective successors and
assigns.


12.         No Third-Party Beneficiaries.  This Agreement is intended to benefit
only the Parties hereto and their respective permitted successors and assigns.
There are no third party beneficiaries to this Agreement.
 
 
 
4

--------------------------------------------------------------------------------


 
The parties have executed this Agreement as of January 19, 2016, effective as of
the Effective Time.
 
TUCKER FAMILY INVESTMENTS, LLLP


By:  /s/ R. Lee Tucker       
 
Name:   R. Lee Tucker                                                         
Title:  Limited Partner                                                       


TINDALL OPERATING COMPANY




By:  /s/ R. Lee Tucker       
Name:  R. Lee Tucker                                                         
Title:  President                                                        


SELLERS:


TUCKER ENERGY, LLC


By:   /s/ R. Lee Tucker      
Name:  R. Lee Tucker                                                        
Title:  Limited Partner                                                        
 

 
DNR OIL & GAS, INC.


By:   /s/ Charles B. Davis       
Name:  Charles B. Davis                    
Title:  President
                                                   


THE COMPANY:


ARÊTE INDUSTRIES, INC.
 
By:   /s/ Nicholas L. Scheidt       
Name:  Nicholas L. Scheidt                                              
Title:  Chief Executive Officer
 
5

--------------------------------------------------------------------------------

                                                                                
EXHIBIT I
EXHIBIT C TO THE PURCHASE AND SALE AGREEMENT

OIL PRlCE INCREASE
 
1. Upon the 61st continuous day of Nymex oil prices over $90.00/bbl Arete will
owe DNR/Tucker or its assigns $250,000 (Two hundred fifty thousand dollars)
payable on the same date one year from the 6lst day.


2. Upon the 61st continuous day of Nymex oil prices over $100.00/bbl Arete will
owe DNR/Tucker or its assigns $500,000 (Five hundred thousand dollars) payable
on the same date one year from the 61st day. Any amounts previously paid by
Arete to DNR/Tucker for increased prices will reduce the amount due from this
paragraph.


3. Upon the 61st continuous day of Nymex oil prices over $110.00/bbl Arete will
owe DNR/Tucker or its assigns $1,000,000 (One Million dollars) payable on the
same date one year from the 6lst day. Any amounts previously paid by Arete to
DNR/Tucker for increased prices will reduce the amount due from this paragraph.


4. Upon the 61st continuous day of Nymex oil prices over $125.00/bbl Arete will
owe DNR/Tucker or its assigns $1,500,000 (One Million Five hundred thousand
dollars) payable on the same date one year from the 6lst day. Any amounts
previously paid by Arete to DNR/Tucker for increased prices will reduce the
amount due from this paragraph.


5. Upon the 61st continuous day of Nymex oil prices over $150.00/bbl Arete will
owe DNR/Tucker or its assigns, $3,500,000 (Three Million five hundred thousand
dollars) payable on the same date one year from the 6J st day. Any amounts
previously paid by Arete to DNR/Tucker for increased prices will reduce the
amount due from this paragraph.


NATURAL GAS PRICE INCREASE
 
1.      Upon the 61st continuous day of Nymex natural gas prices over
$5.00/mmbtu, Arete will owe DNR/Tucker or its assigns $50,000 (Fifty thousand
dollars) payable on the same date one year from the 61st day.


2.        Upon the 61st continuous day of Nymex natural gas prices over
$6.00/mmbtu, Arete will owe DNR/Tucker or its assigns $100,000 (Two hundred
thousand dollars) payable on the same date one year from the 61st day. Any
amounts previously paid by Arete to DNR/Tucker for increased prices will reduce
the amount due from this paragraph.


3.        Upon the 61st continuous day of Nymex natural gas prices over
$7.50/mmbtu, Arete will owe DNR/Tucker or its assigns $250,000 (Two hundred
fifty thousand dollars) payable on the same date one year from the 6lst day. Any
amounts previously paid by Arete to DNR/Tucker for increased prices will reduce
the amount due from this paragraph.


4. Upon the 61st continuous day of Nymex natural gas prices over $10.00/mmbtu,
Arete will owe DNR/Tucker or its assigns $500,000 (Five hundred thousand
dollars) payable on the same date one year from the 6lst day. Any amounts
previously paid by Arete to DNR/Tucker for increased prices will reduce the
amount due from this paragraph.


5.        Upon the 61st continuous day of Nymex natural gas prices over
$12.00/mmbtu, Arete will owe DNR/Tucker or its assigns $750,000 (Seven hundred
fifty thousand dollars) payable on the same date one year from the 6 I st day.
Any amounts previously paid by Arete to DNR/Tucker for increased prices will
reduce the amount due from this paragraph.
6

--------------------------------------------------------------------------------





RESERVE INCREASES


If Arete increases its proven producing net oil reserves by 20,000 (Twenty
thousand) barrels of oil by drilling/recompletion of any DNR/Tucker identified
"possible" reserves in Colorado or Kansas as attached, then Arete will owe
DNR/Tucker or its assigns an additional $250,000 dollars for every 20,000
(Twenty thousand) barrel increment. This amount to be multiplied by the number
of the oil price scenario which is $90.00= 1, $100.00 = 2,
$110.00=3, $125.00=4, and $150.00=5.


If Arete increases its proven producing net natural gas reserves by 150,000 (One
hundred fifty thousand) mcf by drilling/recompletion of any DNR/Tucker
identified "possible" reserves then Arete will owe DNR/Tucker or its assigns an
additional $150,000 dollars for every $150,000 mcf increment. This amount to be
multiplied by the number of the natural gas price scenario which is $5.00=
!,$6.00 = 2, $7.50=3, $10.00=4, and $12.00=5.




TOTALS


Upon the payment of a total of $5,000,000 (Five million dollars) to DNR/Tucker
or its assigns due to Price and/or Reserve Increases as described above within
ten (10) years from the date of closing, no more payments to DNR/Tucker are
required for price increases or reserve increases from operations in Colorado or
Kansas.


Wyoming "Horizontal" plays


Almost all of the Wyoming properties included in this sale have possible large
amounts of oil and gas in various "formations" which may be exploited utilizing
recompletions and/or horizontal drilling techniques. Therefore DNR/Tucker wish
to share in any future drilling/recompletion in formations not currently
producing. If any properties will be sold/used for drilling/recompletion in
formations not currently producing then purchaser will receive 1.25 times the
"Allocated Amount" for any properties sold/used for drilling or recompletion. If
purchase price of any "property(ies) exceeds the "l.25 times allocated amount"
then DNR/Tucker or its assigns will share any remaining Purchase Price amount
70% (Seventy percent) to DNR/Tucker or its assigns and 30% to Arete
(Example: Allocated Amount of Property = $60,000 and property is sold for
$310,000) Arete will receive 1.25 x $60K or $75K, remaining 235K is split 70% to
DNR/Tucker and 30% to Arete.


Allocated Amount is defined as that part of the Purchase Price that is shown for
each property(ies) on the Exhibit attached to the Purchase and Sale Agreement
dated between Arete Industries, Inc. and DNR/Tucker et al.


Any earned or reserved interests such as Overriding Royalty Interests, Royalty
Interests, Carried Working Interests, etc. shall be split 50% to DNR/Tucker and
50% Arete.


Any Reserve Increases resulting from Arete drilling and/or recompleting wells
will have the same incentives applied as in the Reserve Increases Paragraph for
DNR/Tucker properties in Colorado/Kansas.


TOTALS


Upon the payment of a total of $25,000,000 (Twenty-five million dollars) to
DNR/Tucker or its assigns due from any source as described above within ten (10)
years from the date of closing, no more payments to DNR/Tucker are required from
any operations of wells or properties purchased under this agreement.
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------



EXHIBIT II
EXHIBIT C-2 TO THE PURCHASE AND SALE AGREEMENT
 
 
EXHIBIT C-2


AGREEMENT REGARDING APPLICATION OF PROCEEDS


THIS AGREEMENT REGARDING APPLICATION OF  PROCEEDS ("Agreement 11) is entered
into effective as of April 1, 2011, by and between DNR Oil & Gas, Inc.
("Seller"), Tucker Energy, LLC ("Tucker"), whose collective address is 12741 E.
Caley, Unit 142, Englewood, Colorado 80111, and Arête Industries, Inc., 7260
Osceola Street, Westminster, CO 80030, ("Buyer"). Seller, Tucker, and Buyer may
be referred to individually as a "Party" or collectively as the "Parties."


RECITALS


A.          Seller owns, and intends to sell, certain oil and gas interests in
the lands described in Exhibit A ("Separate Interests").


B.          Buyer desires to obtain, and Seller is willing to grant on the terms
set forth herein, the right for Buyer to receive a specified share of proceeds
derived from Seller's sale of the Separate Interests.


NOW, THEREFORE,  in consideration of the mutual covenants and promises set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:




AGREEMENT


1.          Assignment  of  Right  to  Receive  Proceeds  From  Sale.  Subject
to  Buyer's satisfaction of Buyer's obligations under this Agreement and that
certain Amended and Restated Purchase and Sale Agreement dated effective April
1, 2011 executed  contemporaneously herewith ("PSA"), Seller grants, conveys,
and assigns to Buyer the right to receive payment of the following share of the
proceeds arising from the sale by Seller of ail, or any part, of the Separate
Interests:


Buyer shall receive proceeds equal to 125% of the value allocated ta the
Separate Interests in Exhibit B ta the PSA. Any remaining proceeds derived from
the sale by Seller of the Separate Interests shall be distributed in the
following ratio:


Seller 70%


Buyer 30%
8

--------------------------------------------------------------------------------







Buyer's share of the proceeds arising from the sale by Seller of all, or any
part, of the Separate Interests, calculated by using the formula set forth
above, is hereinafter referred to as "Buyer Proceeds." In addition to the Buyer
Proceeds from any sale of the Separate Interests by Seller, any earned or
reserved interests such as overriding royalty interests, royalty interests,
carried working interests, etc. created by the sale of the Separate Interests
shall be split 50% to Seller and 50% to Buyer.


2.          No Other Rights Granted or Assigned.   Buyer acknowledges and agrees
that Buyer has no present interest in the Separate Interests other than the
right to have the Buyer Proceeds and credited to Buyer on the terms set forth
herein upon any sale of the Separate Interests by Seller. Buyer has no right to
participate in the sale of the Separate Interests in any manner, nor any right
to review, approve, or disapprove the terms of any such sale, which terms must
be acceptable to Seller in Seller's sole discretion.  Buyer acknowledges and
agrees that Buyer is not a third party beneficiary with regard to the Separate
Interests in any manner other than Buyer's right to receive the Buyer Proceeds
on the terms set forth herein, and that Buyer's right to receive the Buyer
Proceeds is contingent, as a condition precedent, upon Buyer's execution of, and
Buyer's continuing performance of Buyer's obligations under the PSA. In the
event that the PSA is terminated for any reason other than uncured breach of the
PSA by Seller or Tucker, ail rights of Buyer of any kind with respect to the
Separate Interests, including but not limited to any right of Buyer  in or to
the Buyer Proceeds, shall automatically terminate and Buyer shall be deemed to
have forfeited, as liquidated damages to Seller and Tucker, any and ail payments
made to Seller and Tucker under the PSA and/or this Agreement. The Parties agree
that the damages to Seller and Tucker resulting from termination of the PSA are
difficult to measure and the Parties agree that the amount of the liquidated
damages provided herein bears a reasonable relationship to and is a reasonable
estimation of such damages.


3.          Payment Upon Sale.  Subject to Buyer remaining in good standing
under the PSA, upon the sale of all or any part of the Separate Interests by
Seller, Seller shall remit the Buyer Proceeds to Buyer in the following manner:



a. Seller shall apply all Buyer Proceeds to any amounts, whether principal or
interest, then outstanding from Buyer to Seller and/or Tucker under the terms of
the PSA. It is the intention of the Parties that the Buyer Proceeds be applied
to ail outstanding amounts from Buyer under the PSA, whether or not those
amounts are immediately due and payable under the terms of the PSA.




b. If the Buyer · Proceeds  exceed the full amount of principal and interest
outstanding under the terms of the PSA, Seller shall apply the Buyer Proceeds to
satisfy all outstanding amounts under the PSA in full and promptly remit any
excess amounts to Buyer in immediately verifiable funds.




c. If Buyer has paid in full ail of Buyer's obligations under the PSA, including
interest, Seller shall remit the Buyer Proceeds directly to Buyer in immediately
verifiable funds.

9

--------------------------------------------------------------------------------





4.          Payment Upon Partial Sale. Upon any partial sale of the Separate
Interests, Seller shall determine the amount of Buyer Proceeds by applying the
formula in Section 1 of this Agreement to the amount of Separate Interests sold,
and shall promptly deliver the amount of those Buyer Proceeds in accordance with
Section 3 of this Agreement.


5.          Satisfaction in Full.  Buyer acknowledges and agrees that, upon
satisfaction by Seller of the requirements  of sections 3 or 4 with regard to
all sales by Seller of the Separate Interests, the obligations of Seller and
Tucker to Buyer with regard to the Separate Interests shall be fully discharged
and Buyer shall have no further claim of any kind in or to the Separate
Interests, whether contractual, equitable, or otherwise.


6.          Taxes. Buyer agrees that it shall be solely responsible for any tax
liability resulting from the Buyer Proceeds remitted to Buyer hereunder and will
not look to Seller or Tucker for payment of any portion of any tax liability
payable as a result of this Agreement.


7.          Authority. The Parties, respectively, represent and warrant that (i)
they have the sole right and exclusive authority to execute this Agreement with
regard to the matters addressed herein; (ii) they have the full and present
authority to execute this Agreement without the need for any further resolutions
or approvals; and (iii) they have not sold, assigned, transferred, conveyed or
otherwise disposed of any rights or Separate Interests referred to herein.


8.          Entire Agreement. This Agreement contains the entire agreement
between the Parties with regard to the matters set forth herein, and supersedes
any and all prior understandings related thereto, whether verbal or written.


9.          Assistance of Counsel. In entering into this Agreement, each Party
represents that it has relied upon the legal advice of the attorneys of its own
choice and that the terms of this Agreement have been completely read and
explained to it by its attorneys and that these terms are fully understood and
voluntarily accepted by it.


10.          Governing  Law and Attorney  Fees.   This Agreement shall be
construed  and interpreted in accordance with the laws of the State of Colorado.
In the event of a dispute arising under this Agreement, the prevailing party in
any judicial action shall be entitled to recover costs and reasonable attorney
fees.


11.          Additional Documents. All Parties agree to cooperate fully and
execute any and all supplementary documents and to take all additional actions
which may be necessary or appropriate to give full force and effect to the basic
terms and intent of this Agreement.


12.          Enforceability. If, after the date hereof, any provision of this
Agreement is held to be illegal, invalid or unenforceable under the present or
future laws effective during the term of this Agreement, such provision shall be
fully severable. In lieu thereof, there shall be added a
10

--------------------------------------------------------------------------------





provision as similar in terms to such  illegal, invalid or unenforceable
provision as may be possible and legal, valid and enforceable.


13. Modification.  This Agreement shall not be modified or amended except by an
instrument in writing signed by ail Parties.


14. Effective Time. This Agreement shall become effective immediately following
execution by al! Parties.


15. Counterparts. This Agreement may be executed in several counterparts, each
of which shall  be deemed an original and  all of which taken together shall
constitute a single instrument. Electronically transmitted signatures, whether
by facsimile or otherwise, shall be treated by the Parties as originals.


 
DNR OIL & GAS, INC.


By:  /s/ Charles B. Davis
Name: Charles B. Davis
Title:  President

 
TUCKER ENERGY, LLC
 
By: /s/ R. Lee Tucker
Name:  R. Lee Tucker
Title:  Limited Partner
 
 
ARÊTE INDUSTRIES, INC.


By:  /s/ Donald Prosser
Name:  Donald Prosser
Title: Chief Executive Officer
 

 
 
 
 
 
11

--------------------------------------------------------------------------------



EXHIBIT III
PROMISSORY NOTE DATED JANUARY 1, 2014
 
 
UNSECURED PRQMTSSORY NOTE
 
$792,151          
Westminster, Colorado
 
January 1 , 2014     


For value received, the undersigned, Arete Industries, lnc. ("Debtor"), of 7260
Osceola Street, Westminster, CO 80030, hereby promise. lo pay to the order DNR
Oil & Gas, Inc. (DNR), 12741 East Caley, Suite 142, Centennial, Colorado 801 J 1
on or before the 1 st day of January 2019 ("Maturity Date"), the principal sum
of Seven Hundred Two Thousand One Hundred Fifty One ($792,151) Dollars, with
interest accrued as follows: For the years 2014 and 2015 a rate of 2.5%, 2016 a
rate of 4%, 2017 a rate of 6%, and 2018 a rate of 8%.


Principal and Interest: This Promissory Note ("Note") shall be paid as follows:
l payment of principal and interest in 2016 or $250,000, 1 payment of principal
and interest in 2017 of $250,000, 1 payment of principal and interest in 2018 of
$250,000, and the balance of principal and interest due on January 1 , 2019.


Payments of both principal and interest are to be made in lawful money of the
United States of America in immediately available funds.


Prepayment: Debtor shall have the privilege of prepaying without penalty al! or
any part of this Note, al any time, that includes the full interest payment.


Default and Acceleration: Upon the occurrence of a Default a defined in the
Security Agreement, at the option of the Holder hereof, (i) the entire
outstanding principal balance and all accrued but unpaid interest shall become
immediately  due and payable upon written notice to Borrower, (ii) the Holder
may fully enforce its rights in the Collateral, if given, to secure the payment
of this Note, and (iii) the Holder may pursue all other rights and remedies
available under this Note, any instrument securing payment of this Note, or by
law.


Default Rate of Interest: Upon the occurrence of a Default, Borrower promises to
pay interest on the outstanding principal balance of this Note at a simple rate
of interest equal to eighteen percent (18%) per annum, ("Default Rate").


Early Discharge: Upon full payment of the outstanding principal balance and ail
accrued bul unpaid interest, this Note shall be fully discharged. cancelled and
surrendered to Borrower.


Remedies Cumulative: The rights or remedies of the Holder as provided in this
Note and any instrument securing payment of this Note shall be cumulative and
concurrent and may be pursued at the sole discretion of the Holder singly,
successively, or together against Borrower. The failure to exercise any such
right or remedy shall in no event be construed as a waiver or release of such
rights or remed1es or the right to exercise them at any later time.
 
 
12

--------------------------------------------------------------------------------



Forbearance: Any forbearance of the Holder in exercising any right or remedy
hereunder or under the Security Agreement, or otherwise afforded by applicable
law, shall not be a waiver of or preclude the exercise of any right or remedy.
The acceptance by the Holder of payment of any sum payable hereunder after the
due date of such payment shall not be a waiver of the Holder's right to require
prompt payment when due of all other sums payable hereunder.


Application of Payment : All payments made on this Note shall be applied first
to payment of accrued but unpaid interest and the remainder of all such payments
shall be applied to the reduction of the outstanding principal balance on this
Note.
 
Usury: In the event the interest provisions hereof, any exactions provided for
herein or in the Security Agreement or my other instrument securing this Note,
shall result, in an effective rate of interest which, exceeds the limit of the
usury or any other applicable law, all  sums in excess of those lawfully
collectible as interest for the period in question shall, without further
agreement or notice between or by any party hereto, be applied upon the
outstanding principal balance of this Note immediately upon receipt of such
moneys by the Holder and any such amount in excess of such outstanding principal
balance shall he immediately returned to Borrower.


Jurisdiction: This Note is to be governed according to the laws of the State of
Colorado, without giving effect to conflict of law principles.


Binding Effect: This Note shall be binding upon Borrower, and it successors and
assigns and shall inure to the benefic of the Holder and its successors and
assigns.


Notice: All notices required or permitted in connection with this Note shall be
given at the place and in the manner provided in the Security Agreement for the
giving of notices.


Attorneys' Fees: Borrower further promises to pay all reasonable attorneys fees
incurred by the Holder in connection with any Default hereunder and in any
proceeding brought to enforce any of the provisions of this Note.


IN WITTNESS WHEREOF, Borrower has duly executed this Promissory Note effective
as of the day and year first above written.
 
 
BORROWER:
 
ARETE INDUSTRIES, INC.
 
 
By:      /s/ Nicholas Scheidt
Name: Nicholas Scheidt   
Title:  CEO                           

 
 
13